DETAILED ACTION
This Office action is in response to the original application filed on 01/31/2022.  Claims 1-20 were pending.  Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:









What is claimed is:
8.	(Currently Amended) An apparatus comprising:
a network interface configured to communicate with a plurality of network elements; and
a processor configured to:
configure a first network element among the plurality of network elements to apply a network policy for traffic associated with a first endpoint connected to the first network element;
responsive to a determination that policy resources for applying the network policy at the first network element are overloaded, assign a range of endpoints to a plurality of policy proxy network elements among the plurality of network elements, each policy proxy network element assigned to handle policy processing for traffic with destination endpoints belonging to a corresponding assigned range of endpoints;
cause the network interface to provide instructions to the plurality of policy proxy network elements to enable each policy proxy network element to apply the network policy for an assigned range of endpoints; and
cause the network interface to provide instructions to the first network element to redirect a packet from the first endpoint to a first policy proxy network element among the plurality of policy proxy network elements based on a destination of the packet.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “responsive to a determination that policy resources for applying the network policy at the first network element are overloaded, assigning a range of endpoints to a plurality of policy proxy network elements among the plurality of network elements, each policy proxy network element assigned to handle policy processing for traffic with destination endpoints belonging to a corresponding assigned range of endpoints; providing instructions to the plurality of policy proxy network elements to enable each policy proxy network element to apply the network policy for the corresponding assigned range of endpoints; and providing instructions to the first network element to redirect a packet from the first endpoint to a first policy proxy network element among the plurality of policy proxy network elements based on a destination of the packet.” as stated in claim 1 (and similarly in claims 8 and 15).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1-20 indicated that claims 1-20 are allowable over the prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Edsall et al. (US 2015/0124809 A1: Policy Enforcement Proxy) and Jiang (US 9899088 B1: Content Addressable Memory Decomposition).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446